DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a method for generating a scrip” in line 1. The claim further recites “generating a plurality of scripts” in line 4. It is unclear if the method is intended to generate a single script or a plurality of scripts. 
Claim 1 recites “the scripts” in line 6. It is unclear if this is the same “scripts” as the “plurality of scripts” in line 4 or “a script” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a cognitive appraisal model” in line 8. It is unclear if this is the same cognitive appraisal model  as in line 3 or not. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-6 are rejected for depending on rejected claim 1.
Claim 7 recites, “a method for generating a scrip” in line 1. The claim further recites “generating a plurality of scripts” in line 5. It is unclear if the method is intended to generate a single script or a plurality of scripts. 
Claim 7 recites “the scripts” in line 7. It is unclear if this is the same “scripts” as the “plurality of scripts” in line 5 or “a script” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a cognitive appraisal model” in line 9. It is unclear if this is the same cognitive appraisal model  as in line 4 or not. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-6 and claim 7 recite a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03. 
2A – Prong 1: The claims 1-6 recite a judicial exception by reciting the limitations of using a processor to randomize parameters of a cognitive appraisal model, generating a plurality of scripts based character interactions, estimating effectiveness of the script compared to thresholds and recording the results. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “processor”. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, the claim encompasses the user manually presents scripts to a subject, monitors the subjects behavior and attention to the script and records the results. The mere nominal recitation of a obtaining neuro-physiological response or using processors does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-6 recites a mental process and is directed to an abstract idea.
2A – Prong 2: The claims 1-6 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. calculating a CEP based on a model, determing valence value, determining a neurological error based on a threshold,….) do not amount to significantly more. For example, obtaining neuro or physiological signal is equivalent to receiving is similar to 
2B: As discussed with respect to step 2A prong two, the calculating CEP, including arousal values, valence values, threshold values, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 1-6 are ineligible.
Claims 7 is also rejected based on a similarly discussion as presented above. Claim 7 is directed to an abstract idea without significantly more. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20090036756 granted to Pradeep et al. (hereinafter “Pradeep”).

Regarding claim 1, Pradeep discloses a method for generating a script, the method comprising: randomizing, by at least one processor (para 0049-0050, fig. 3), one or more parameters for participants in character interactions (fig. 3, para 0051, providing presentation to user; and profile 210); generating a plurality of scripts by the at least one processor at least in part by modeling the character interactions while varying the parameters between different ones of the scripts (formatting the presentation at block 304, para 0052, fig. 3); for each of the plurality of scripts, estimating a measure of effectiveness compared to one or more targeted story arcs based on a cognitive appraisal model for neuro-physiological response (para 0052, fig. 3, collecting further data at block 306, including neurological data and/or physiological response data); and recording the measure of effectiveness (para 0052-0053, fig. 3, determining effectiveness and storing results at blocks 309 and 310).  Although Pradeep fails to explicitly disclose using a cognitive appraisal model, Pradeep disclose using a profile that complies user characteristics, and various data including prior and current neuro-response data. These data allow for modeling the neurological and physiological responses of a user based on the presentation (para 0039). It is further noted that it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Pradeep to form at least one model based on the profile’s generated for the individuals to allow for determining and estimating the results of various inputs based on previously formed models, i.e. look up table.

Regarding claim 2, Pradeep discloses the method of claim 1, wherein estimating the measure of effectiveness comprising calculating a Content Engagement Power (CEP) based on the cognitive appraisal model (para 0042-0043, determining interactions).  

Regarding claim 3, Pradeep discloses the method of claim 2, wherein calculating the CEP value further comprises determining arousal values and comparing a stimulation average arousal with an expectation average arousal (para 0042, monitoring level of alertness).  

Regarding claim 4, Pradeep discloses the method of claim 1, wherein calculating the CEP value further comprises determining valence values (para 0042, attentiveness).  

Regarding claim 5, Pradeep discloses method of claim 1, wherein estimating the measure of effectiveness further comprises determining a neurological error measurement based on comparing predicted neuro-physiological responses to a targeted story arc (para 0014, “neurological and/or physiological assessments of effectiveness of a presentation characteristic are calculated and/or extracted by, for example, spectral analysis of neurological and/or physiological responses”, 0025 using a known effective formatting parameter).  

Regarding claim 6, Pradeep discloses the method of claim 5, wherein the targeted story arc comprises a set of targeted neurological values each uniquely associated with a different interval of a continuous time sequence (para 0009, 0025).  

Regarding claim 7, Pradeep discloses an apparatus for generating a script, comprising a processor coupled to a memory (para 0048), the memory holding program instructions that when executed by the processor  (para 0049-0050, fig. 3) cause the apparatus to perform: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792